OpinioN by
Judge Cofer :
An error of the clerk in entering a judgment or order may be corrected by the court at a subsequent term, when there is anything in the record to amend by. Hopkins v. Alvis, 2 A. K. Marsh 374.
But when, as in this case, there is nothing in the record to amend by, it would be extremely hazardous to allow a record to be amended *822upon the mere recollection of witnesses as to what took place in court. Under such a practice the rights of parties would depend, not upon the records of the county, but upon the memory of men. There would be no security in relying upon the solemn judgments of courts, and the records of their proceedings, from being the highest grade of evidence known to the law, would be reduced to the lowest and most unreliable. ■■
R. H. Field, for appellant. R. T. Meyler, for appellee.
If the proposed amendment could be made, it would follow that after an adjudication by the circuit court, a reversal by this court, and a second adjudication by the circuit court, a change would be made which, if it is to have any effect whatever, reopens the entire subject of litigation, would authorize a new appeal to this court, the reversal of a judgment entered in pursuance to its mandate, and a direction to re-enter a judgment once reversed. We cannot approve a practice fraught with such consequences, and must affirm the order of the circuit court.